This document was signed electronically on September 21, 2020, which may be different from its
entry on the record.



IT IS SO ORDERED.

Dated: September 21, 2020




                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


In re:                                                       Chapter 11

PLEASANTS CORP., et al.,1                                    Case No. 18-50763 (AMK)
                                                             Cases Jointly Administered under
                          Debtors,                           Case No. 18-50757 (AMK)

_______________________________________                      Hon. Judge Alan M. Koschik

FIRSTENERGY SOLUTIONS CORP.,
                                                             Adversary No. 18-05100-AMK
                                   Plaintiff,

         v.

BLUESTONE ENERGY SALES CORP.

                                   Defendant.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Energy Harbor Generation LLC (0561), case no. 18-50762; Pleasants Corp. (5914), case no. 18-50763;
Energy Harbor Nuclear Generation LLC (6394), case no. 18-50760; Energy Harbor Nuclear Corp. (1483), case no.
18-50761; and Energy Harbor LLC (0186), case no. 18-50757. The Debtors’ address is: 168 E. Market Street,
Akron, OH 44308.




18-05100-amk         Doc 58       FILED 09/21/20          ENTERED 09/21/20 14:05:06                 Page 1 of 3
    ORDER GRANTING LEAVE TO FILE CERTAIN EXHIBITS TO DECLARATIONS IN
      SUPPORT OF PLAINTIFF’S SUMMARY JUDGMENT MOTION UNDER SEAL


           The Plaintiff’s Motion Pursuant to Section 107(b) of the Bankruptcy Code and Rule 9018

of the Federal Rules of Bankruptcy Procedure for an Order Granting Leave to File Certain

Exhibits to Declarations in Support of Plaintiff’s Summary Judgment Motion Under Seal (the

“Motion”)2 of the above-captioned plaintiff (the “Movant”) having been considered, it is

           ORDERED that the Motion is GRANTED and the Movant is authorized to file redacted

versions of the following under seal: Exhibit A to the Declaration of Kim R. Pompeo in Support

of Plaintiff’s Motion for Summary Judgment and Exhibits B and G to the Declaration of Ken

Peace in Support of Plaintiff’s Motion for Summary Judgment. Movants shall be required to

deliver the sealed exhibits only to (i) the defendant, (ii) the Court, (iii) the U.S. Trustee, and

(iv) as otherwise ordered by the Court.

                                                         ###




2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.

                                                           2


18-05100-amk            Doc 58       FILED 09/21/20            ENTERED 09/21/20 14:05:06               Page 2 of 3
SUBMITTED BY:

/s/ Bridget A. Franklin
BROUSE MCDOWELL LPA
Marc B. Merklin (0018195)
Bridget A. Franklin (0083987)
388 South Main Street, Suite 500
Akron, OH 44311-4407
Telephone: (330) 535-5711
Facsimile: (330) 253-8601
mmerklin@brouse.com
bfranklin@brouse.com

 - and -

AKIN GUMP STRAUSS HAUER & FELD LLP
Lisa G. Beckerman (admitted pro hac vice)
Joseph L. Sorkin (admitted pro hac vice)
Christopher J. Gessner (admitted pro hac vice)
One Bryant Park
New York, New York 10036
Telephone: (212) 872-1000
Facsimile: (212) 872-1002
lbeckerman@akingump.com
jsorkin@akingump.com
cgessner@akingump.com

Counsel for the Plaintiff




                                             3


18-05100-amk       Doc 58   FILED 09/21/20       ENTERED 09/21/20 14:05:06   Page 3 of 3
